10-3054-ag
         Budiman v. Holder
                                                                                       BIA
                                                                                    Burr, IJ
                                                                               A088 996 494
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27th day of September, two thousand eleven.
 5
 6       PRESENT:
 7                           JOSEPH M. MCLAUGHLIN,
 8                           GUIDO CALABRESI,
 9                           RICHARD C. WESLEY,
10
11                        Circuit Judges.
12       _______________________________________
13
14       GRACE SUSILOWATI BUDIMAN,
15                Petitioner,
16
17                            v.                                10-3054-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONER:                  Oleh R. Tustaniwsky, Brooklyn, New
25                                        York.
26       FOR RESPONDENT:                  Tony West, Assistant Attorney
27                                        General; Nancy E. Friedman, Senior
28                                        Litigation Counsel; Sharon M. Clay,
29                                        Trial Attorney, Office of
 1                          Immigration Litigation, Civil
 2                          Division, United States Department
 3                          of Justice, Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Grace Susilowati Budiman, a native and

10   citizen of Indonesia, seeks review of a June 29, 2010, order

11   of the BIA affirming the December 15, 2008, decision of

12   Immigration Judge (“IJ”) Sarah M. Burr denying her

13   application for asylum, withholding of removal, and relief

14   under the Convention Against Torture (“CAT”).   In re Grace

15   Susilowati Budiman, No. A088 996 494 (B.I.A. June 29, 2010),

16   aff’g A088 996 494 (Immig. Ct. N.Y. City Dec. 15, 2008).     We

17   assume the parties’ familiarity with the underlying facts

18   and procedural history in this case.

19       Under the circumstances of this case, we have reviewed

20   the IJ’s decision as supplemented by the BIA’s decision.

21   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

22   The applicable standards of review are well-established.

23   See 8 U.S.C. § 1252(b)(4)(B); Salimatou Bah v. Mukasey, 529

24   F.3d 99, 110 (2d Cir. 2008).


                                    2
 1       Because Budiman does not challenge the agency’s

 2   findings that she did not establish past persecution or her

 3   eligibility for CAT relief, we address only her argument

 4   that she established her eligibility for asylum and

 5   withholding of removal based on a pattern or practice of

 6   persecution against Chinese Christians in Indonesia.     See

 7   Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7

 8   (2d Cir. 2005).

 9       Because Budiman did not submit individualized evidence

10   of future harm, she was required to establish that the

11   threat of harm to Chinese Christians in Indonesia was “so

12   systemic or pervasive” that it amounted “to a pattern or

13   practice of persecution.”   See Matter of A-M-, 23 I. & N.

14   Dec. 737, 741 (BIA 2005); see also Santoso v. Holder, 580

15   F.3d 110, 112 & n. 1 (2d Cir. 2009).   The BIA considered her

16   evidence of sporadic violence, discrimination, and the

17   closure of churches, and concluded that these incidents did

18   not amount to a pattern or practice of persecution.    We find

19   no error in that determination.   See Santoso, 580 F.3d at

20   112 (finding no error in the agency’s conclusion that the

21   country conditions evidence does not establish a pattern or

22   practice of persecution of ethnic Chinese or Catholics in


                                   3
 1   Indonesia); see also Healey v. Chelsea Res., Ltd., 947 F.2d

 2   611, 618 (2d Cir. 1991) (“[W]here the evidence would support

 3   either of competing inferences, the fact that this Court

 4   might have drawn one inference does not entitle it to

 5   overturn the trial court’s choice of the other.”).

 6       Thus, the agency did not err in concluding that she did

 7   not establish her eligibility for asylum as she did not

 8   establish a well-founded fear of future persecution.       See

 9   Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004)

10   (stating that to establish eligibility for asylum, an

11   applicant must establish past persecution or a well-founded

12   fear of future persecution).1       Because Budiman was unable to

13   meet her burden for asylum, she necessarily failed to meet

14   the higher burden required to succeed on a claim for

15   withholding of removal.   See Paul v. Gonzales, 444 F.3d 148,

16   156 (2d Cir. 2006); Gomez v. INS, 947 F.2d 660, 665 (2d Cir.

17   1991).

18       For the foregoing reasons, the petition for review is


              1
             Because Budiman’s fear of persecution was not
       objectively reasonable, we do not address the agency’s
       separate finding that her previous returns to Indonesia
       suggested that she did not have a subjective fear of
       persecution. See Ramsameachire, 357 F.3d at 178
       (requiring an applicant to show both a subjective fear of
       persecution and that the fear is objectively reasonable).
                                     4
 1   DENIED.   As we have completed our review, any stay of

 2   removal that the Court previously granted in this petition

 3   is VACATED, and any pending motion for a stay of removal in

 4   this petition is DISMISSED as moot.    Any pending request for

 5   oral argument in this petition is DENIED in accordance with

 6   Federal Rule of Appellate Procedure 34(a)(2), and Second

 7   Circuit Local Rule 34.1(b).

 8                                 FOR THE COURT:
 9                                 Catherine O’Hagan Wolfe, Clerk
10
11




                                    5